09/29/2021



                                                                                 Case Number: DA 20-0613



        IN THE SUPREME COURT OF THE STATE OF MONTANA

                          No. DA 20-0613
____________________________________________________________

JASON D. FRANKS,

      Petitioner and Appellant,

v.

STATE OF MONTANA,

      Respondent and Appellee.


                                    ORDER


      Upon consideration of Third Unopposed Motion for Extension of Time to

File Opening Brief and Affidavit in Support, and good cause appearing;


      IT IS HEREBY ORDERED that Appellant is granted an extension of time

to and including November 1, 2021, within which to prepare, file, and serve

Appellant’s Opening Brief.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                        September 29 2021